Citation Nr: 0616002	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-18 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for Hepatitis C.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1973 to May 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
hepatitis C and an April 2003 rating decision, which denied 
service connection for post-traumatic stress disorder (PTSD). 
The veteran had a hearing before the Board in February 2006 
and the transcript is of record.

The Board notes that the veteran perfected his appeal for the 
issues of service connection for bilateral hearing loss, 
residuals of a right ankle fracture, and residuals of a 
penicillin reaction. During his February 2006 hearing, 
however, the veteran signed a withdrawal of appeal of those 
issues, which is of record. Accordingly, the issues are not 
addressed here and are considered withdrawn. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's hepatitis C is unrelated to his active duty 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

The veteran claims his hepatitis C is a result of sharing 
razor blades with his roommates while in service. 
Additionally, the veteran and a fellow former serviceman from 
the same unit testified that they were made aware of at least 
one man from their unit diagnosed with hepatitis C at that 
time. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, as is the case here, service 
connection is established where there is medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Here, the crucial inquiry is whether the veteran's current 
hepatitis C can be linked to any remote incident of service. 
The Board concludes it cannot. Although his post-service 
treatment is well documented, there is no evidence that the 
veteran was ever treated or diagnosed for hepatitis C in 
service nor is there any persuasive evidence that he was 
exposed to any risk factors associated with the condition 
during service. 

The veteran alleges that while in service it was common 
practice to share razor blades with other soldiers for 
shaving. He admits to in-service use of marijuana, but denies 
use of any intravenous narcotics. According to the veteran's 
personnel records and service medical records, the veteran 
served in Germany from October 1973 to May 1977, but not in 
combat. The veteran denies any blood exposure during his 
military experience. The records do not contain any evidence 
that the veteran underwent any blood transfusions, surgeries, 
tattoos or piercings while in service, and the veteran denies 
the same. The veteran also confirms that he never worked in a 
hospital or other medical treatment facility. His service 
medical records are devoid of any treatment or diagnosis for 
hepatitis C. 

After service, the record reflects that hepatitis C was first 
diagnosed in January 2001, nearly three decades after 
service. During that time frame, the veteran was exposed to 
multiple risk factors such as multiple musculoskeletal 
surgeries, blood transfusions, 1989 body piercings, and 
sexual activity.  See Veterans Benefits Administration Letter 
211B (98-110) November 30, 1998 (risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.).  

The initial diagnosis of hepatitis C in January 2001 by the 
veteran's private doctor, Dr. DLM, moreover, proffered that 
the "presumabl[e]" cause of the veteran's condition is 
"blood transfusions in the past." Notwithstanding the 
notation, the veteran denies ever receiving a blood 
transfusion.

The Board has considered the statements of the veteran, his 
wife, and his friend. While they are competent to give 
evidence about what they experienced, they are not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because they do 
not have the requisite medical knowledge or training. See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence). 

Even accepting that the veteran regularly shared razor blades 
with his in-service roommates, there is no medical evidence 
attributing this factor to his present condition. Rather, the 
only etiology proffered by the medical evidence for the 
veteran's hepatitis C links his condition to past blood 
transfusions. No blood transfusions are indicated in the 
veteran's service medical records, and the veteran denies the 
same.  Moreover, the record does contain evidence of post-
service risk factors (piercings and sexual activity).  As for 
the allegation that at least one man from his unit contracted 
hepatitis C, the Board points out that hepatitis C was not 
actually diagnosable as such until well after the veteran's 
period of service, in 1989 when an antibody test became 
available.  See Veterans Benefits Administration Letters 98-
35 (April 8, 1998) and 98-110 (November 30, 1998).  It is 
extremely unlikely, therefore, that a person during the 
veteran's military time was actually diagnosed with hepatitis 
C.  Even if the Board were to assume this as true for the 
sake of argument, the fact remains that there is no medical 
evidence linking the veteran's hepatitis to exposure to that 
unnamed individual.

In short, the service medical records are devoid of any 
hepatitis C risk factors, whereas post-service records 
indicate exposure to multiple risk factors. Medical evidence 
proffers a relationship between the veteran's condition and 
post-service blood transfusions whereas the only hint of a 
nexus between service and the veteran's current condition is 
from the veteran, his wife and his friend's lay statements, 
which are not deemed competent for medical causation 
purposes. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (2005) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions). Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and the benefit of the doubt doctrine is not for 
application. See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by letters sent 
to the claimant in July 2001 and April 2004.  The 2001 letter 
was sent prior to initial adjudication of the claim.  The 
letters advised the claimant of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The July 2001 and April 
2004 letters told him to provide either the information or 
evidence needed to substantiate his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The claimant has not alleged that 
VA failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible. The Board notes that the veteran identified 
treatment by Dr. MRF, which is not currently of record. The 
RO, however, did make efforts to obtain those records to no 
avail. In September 2004, Dr. MRF's office replied stating 
"no records available." The claimant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

Additionally, the Board notes that the veteran is currently 
receiving social security disability benefits. Although the 
SSA decision is of record, the RO did not obtain the full 
medical records from the SSA. The duty to obtain records only 
applies to records that are "relevant" to the claim.  
38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of 
consequence to the determination of the action more probable 
or less probable than it would be without the evidence.").  

The veteran is not receiving SSA benefits for hepatitis C, 
the disability at issue in this case. What is "of 
consequence" in this case is whether the veteran's current 
disability is related to his military service, and there is 
no indication that Social Security records would include any 
such information. Remanding the case to obtain such records 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his, his wife, 
and his friend's own lay statements. Such evidence is 
insufficient to trigger VA's duty to provide an examination. 
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with section 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of past events.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim(s), as indicated above.  



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

The veteran, by a March 1999 decision, is receiving Social 
Security Administration (SSA) disability benefits, due in 
part to depression. Although the veteran is not receiving SSA 
benefits for PTSD specifically, the U.S. Court of Appeals for 
Veterans Claims (the Court) has held that, where VA has 
notice that the veteran is receiving disability benefits from 
the Social Security Administration (SSA), and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based. See Hayes v. Brown, 9 Vet. App. 67 
(1996). Furthermore, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
emphasizes the need for VA to obtain records from other 
Government agencies. See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002). Under the circumstances presented here, the RO 
should request the veteran's SSA medical records.

The veteran alleges that his PTSD is a result of two events 
involving the death of a friend and a death of an innocent 
civilian. Specifically, during his February 2006 hearing, the 
veteran testified that in the summer of 1975, he witnessed 
his friend, Sergeant F, being killed in a tank accident while 
stationed in Germany. The veteran also submitted a statement 
from another veteran assigned to the same unit at that time, 
Mr. SJ, substantiating the story except stating that he did 
not witness the crash himself, but rather saw the aftermath 
of the accident.

In the fall of 1976, also while stationed in Germany, the 
veteran alleges he witnessed a tank accident involving a 
crash into a civilian's house, resulting in one casualty. 

The Board notes that neither accident has been substantiated. 
The veteran's service medical records and personnel records 
are devoid of any mention of the incidents, but the RO has 
not attempted to obtain the veteran's unit records for the 
relevant time frame. These stressful incidents may be 
verified by his unit records and therefore further attempts 
should be made to verify the reported incidents specifically 
employing the dates and name identified by him.

The veteran received a "provisional" diagnosis of PTSD in 
April 2001 and again in January 2005. The January 2005 VA 
medical provider stated that the diagnosis is provisional 
only because there is no verification in the record of the 
alleged in-service stressful incidents. Accordingly, attempts 
to verify the incidents are critical to the determination of 
the veteran's claim. If the incident(s) is (are) confirmed, 
the veteran should be afforded a VA examination to clarify 
the  diagnosis.

The RO should also take this opportunity to obtain treatment 
records from February 2005 to the present. VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

Accordingly, the case is REMANDED for the following:

1. Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to this claim.

2. Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in 
conjunction with the veteran's claim for 
SSA disability benefits. Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.



3. The RO should make an attempt to 
verify the veteran's claimed stressor 
events involving the summer 1975 and fall 
1976 tank accidents.  Specifically, the 
RO should ask the U.S. Army and Joint 
Services Records Research Center 
(JSRRC) to provide unit records for 
Company C, 3rd Battalion, 63rd Division 
Armor for June 1975 to August 1975 
(specifically employing the name Sergeant 
F) and September 1976 to November 1976, 
to determine whether the alleged tank 
accidents are documented. 

4. Obtain the veteran's medical records 
for psychiatric treatment from the VA 
Medical Center in Shreveport, Texas from 
February 2005 to the present. All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

5. After the above is completed and if, 
and only if, information is obtained 
corroborating any of the veteran's 
alleged stressors, then schedule him for 
a VA psychiatric examination. The RO must 
specify for the examiner the stressors 
that are established by the evidence of 
record and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor during service. 

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV. After 
review of the pertinent material, the 
examiner must specifically discuss 
whether the appellant meets the 
diagnostic criteria in DSM-IV for 
diagnosis of PTSD (i.e., were the 
verified in-service stressors sufficient 
to produce PTSD), and, if so, is there a 
link between the current symptoms and the 
alleged in-service stressors.  

6. After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter. The RO 
must consider all applicable laws and 
regulations. If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment. 




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


